               Case 20-50601-LSS        Doc 42    Filed 08/31/20      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:

BOY SCOUTS OF AMERICA AND DELAWARE :                         Chapter 11
BSA, LLC,                          :                         Case No. 20-10343-LSS
          Debtors                  :
                                   :                         Jointly Administered

HARTFORD ACCIDENT AND INDEMNITY                    :
COMPANY and FIRST STATE INSURANCE                  :
COMPANY,                                           :         Case No. 20-50601-LSS
                     Plaintiffs                    :
                                                   :
                      v.                           :
                                                   :
BOY SCOUTS OF AMERICA, et al.                      :
                    Defendants                     :

                       STIPULATION FOR EXTENSION OF TIME

         IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel

that defendant, Argonaut Insurance Company, shall have until September 1, 2020 to answer,

move or otherwise plead to the Complaint in this matter.

BAYARD, P.A.                                     POST & SCHELL, P.C.


BY:      s/Erin R. Fay                           BY:       s/Paul Logan
         Erin R. Fay (No. 5268)                            Paul Logan (No.3339)
         Gregory J. Flasser (No. 6154)                     300 Delaware Avenue
         600 North King Street                             Suite 1380
         Suite 400                                         Wilmington, DE 19801
         Wilmington, DE 19801                              Phone: (302) 251-8856
         Phone: (302) 655-5000                             Fax: (302) 251-8857
         Fax: (302) 658-6395                               E-mail: plogan@postschell.com
         E-mail: efay@bayardlaw.com
                  gflasser@bayardlaw.com                          and

                      and
       Case 20-50601-LSS        Doc 42   Filed 08/31/20   Page 2 of 2




James P. Ruggeri (pro hac vice)               John C. Sullivan (pro hac vice pending)
Joshua D. Weinberg (pro hac vice)             Kathleen K. Kerns (pro hac vice
Abigail W. Williams (pro hac vice)            pending)
Shipman & Goodwin LLP                         Four Penn Center – 13th Floor
1875 K Street, NW – Suite 600                 1600 John F. Kennedy Boulevard
Washington, DC 20003                          Philadelphia, PA 19103
E-mail: jruggeri@goodwin.com                  Phone: (215) 587-1000
        jweinberg@goodwin.com                 E-mail: jsullivan@postschell.com
        awilliams@goodwin.com                         kkerns@postschell.com
Phone: (202) 469-7750
Fax: (202) 469-7751                           Attorneys for Defendant,
                                              Argonaut Insurance Company
                 and

Eric S. Goldstein (pro hac vice)
Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103
Phone: (860) 251-5009
Fax: (860) 251-5099
E-mail: egoldstein@goodwin.com

Attorneys for Plaintiffs,
Hartford Accident and Indemnity
Company and First State Insurance
Company




                                     2
